department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address address org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operated exclusively for charitable education or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose you operated for the benefit of private interests and your net_earnings inured to the benefit of insiders during the tax years 20xx and 20xx your primary activity involved parents working concessions and earning income in direct proportion to the work that they performed the parents received benefits toward their children's educational and extracurricular activity expenses this directly benefits specific individuals and their parents rather than a charitable_class as a whole sec_501 precludes federal_income_tax exemption if net_earnings inure to the benefit of private shareholders or individuals because sec_501 prohibits inurement of earnings your exempt status is hereby revoked sec_501 tax exempt status of org should be revoked because the assets of the organization inure to the benefit of the individuals it has served a private rather than public purpose and it is not operated exclusively for tax exempt purposes contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file tax returns on forms this return should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication marae bau ingaitet government entities division org address department of the treasury internal_revenue_service mc dsm tege walnut street - des moines lowa date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f fotm 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx legend org - organization name co-1 co-2 companies xx - date city - city state - state issue does org still qualify to be exempt under sec_501 facts org organization received its exempt status in 20xx effective august 20xx as a charitable_organization in its application_for recognition of exemption form_1023 the organization said org is a volunteer fundraising booster group in support of educational charitable church and sports activities of kids in the city state area support of these exempt_organizations all monies fundraised are distributed the the articles of association signed on march 20xx state the organization is organized exclusively for charitable religious educational and scientific purposes including the making of distributions to organizations that qualify as exempt under sec_501 of the irc the organization runs a concession stand at co-1 city state during events for co-2 co- the organization supplies the workers and co-2 provides the food and supplies needed in the stand the organization signs up individuals to perform the work at the concession stand during specific events co-2 gives a percentage of the sales to the organization after the organization receives its payment from co-2 it divides the money between the individuals that worked the event the organization asks the individuals to sign an agreement form before working for the organization the agreement form asks for the individual’s contact information which kids he she is raising funds for and what educational or activity expense the funds are being raised for the forms receive by the organization indicate the money is being raised for the individual’s own children that received payments during 20xx there were individuals and in 20xx there were when the organization needs workers for the concession stand it sends a request via e-mail to the individuals the individuals pick and choose which times they are able to work the organization retains part each payment from co-2 to cover administration_expenses the remaining amount is divided between the individuals that worked that event individuals are able to receive their share of the proceeds in a check sent to them or the organization will send a check to the directly to the school to pay for that child’s extra curricular activities or tuition the memo lines of the checks sent to the schools note the name of the child and what the payment is for the memo line on the checks and or the check register shows the amounts were used to pay for the individuals’ children’s expenses for various extra curricular activities school tuition and fees including but not limited to trap skeet band dance tuition costumes camp school registration expenses pictures school trips team expenses show choir and college tuition form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx law sec_501 provides that organizations organized and operated exclusively for charitable education religious scientific testing for public safety literary or to foster national or international sports or the prevention of cruelty to children or animals is exempt the code section also requires that there be no inurement of earnings to private shareholders or individuals sec_1_501_c_3_-1 states that an organization is operated exclusively for exempt purposes if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 it goes on to say that an organization will not be regarded as operating exclusively for exempt purposes if more than an insubstantial part of its activities is for a non-exempt purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated for purposes of sec_501 if it serves a private rather than public interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests government's position the sec_501 tax exempt status of org should be revoked because the assets of the organization inure to the benefit of the individuals than public purpose and it is not operated exclusively for tax exempt purposes it has served a private rather to meet the requirement of sec_1_501_c_3_-1 org needs to establish that it is operated for a public rather than private interest of designated individuals the creator or his family shareholders of the organizations or persons controlled directly or indirectly by such private interests the facts that the organization does not have any other activities besides the fundraising it is not raising funds for a specific school or league and the money is used to pay for activity fees and or tuition of the children of the individuals that work the fundraising event show the assets of the organization were used for the individuals private benefit the cancelled checks of the organization show that the amounts were paid for the individual student’s fees for education and extra curricular activities the money that was sent to the schools was ear marked for a specific student’s fees or tuition this is private benefit to the individuals rather than a donation to the schools since the funds raised by the org inures form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx to the benefit of the individuals involved in the organization it does not qualify to be exempt the organization's only activity is working the concession stand for co-2 this is a fundraising activity fundraising in itself is generally not a charitable activity for an organization to raise money for it to use in its charitable or educational programs an organization that is set up to raise funds for a charitable_organization may have only fund raising as its activity ie an organization set up to raise money to support the local library the reason this type of organization is exempt is because all of the funds raised go to the local library unlike the present case where the money goes to the parents who use it to pay tuition or extra curricular activity fees of their children it is a way as provided in sec_1_501_c_3_-1 an organization does not qualify the purpose of the organization is to raise funds for individuals this is not an exempt activity to be exempt if more than an insubstantial part of its activities is for a non-exempt purpose in this case one hundred percent of the organization’s activities are for a non- exempt_purpose therefore the organization does not qualify to be exempt taxpayer's position in discussion with the taxpayer’s representative on february 20xx taxpayer’s neither agree to the revocation nor do they agree to extending the statute_of_limitations on the tax_year ending december 20xx their position on both is that there is no benefit to them in doing either one conclusion org no longer qualifies to be exempt from federal_income_tax org is required to file forms for 20xx 20xx 20xx and 20xx the forms should be mailed to the profit for 20xx was dollar_figure the profit for 20xx was dollar_figure and the profit for 20xx was dollar_figure the tax_rate on the first dollar_figure of taxable_income of a corporation is therefore the tax due for each year is dollar_figure for 20xx dollar_figure for 20xx and dollar_figure for 20xx department of the treasury - internal_revenue_service form 886-a crev page -3-
